Case 1:20-mj-03857-AOR Document 22 Entered on FLSD Docket 11/19/2020 Page 1 of 1




                               UNITED STATESDISTRICT COURT
                               SOUTHERN D ISTRICT OF FLORTDA
                                 CaseN o.20-3857-0 TAZO-REYES

  United StatesofAm erica
                Plaintiff,



  Richard Ayvazyan,
              Defendant.

                                /

                                      ORDER OF REM OVAL
         Itappearing thatintheCentralDistrictofCA,LosAngeles,an lndictmentwasfiled againstthe
  above-nam ed defendanton a charge ofIndictm ent/fm -cY consp to Com mitW ire Fraud,and that
  the defendantwas arrested in the Southern DistrictofFlorida and was given ahearing before United
  StatesM agistrateJudgeLisette M mieReid atM izmi,Florida,which officially com mittedthedefendant
  forremovalto the CentralDistrictnfCA,LosAngeles,itis ORDERED AND ADJUDGED thatthe
  defendantberemovedtotheabove-named districtfortrialon said charge.
         And h further appearing that the defendant waived further hearing in the said removal
  proceedingsand washeld by theM agistrateJudgeLisetteM arieReidforremovalandposted bailinthe
  amountof $100,000 corporate surety and $150,000 personalsurety which was approved by the
  United StatesM agistrateJudgeLisetteM arieReid,and itisfurtherORUERED thatthe defendantshall
  appearin the aforesaid districtat such tim es and places asm ay be ordered by thatDistrict Court,in
   accordancewith the termsand conditionsofaforesaid bond furnished by thedefendant,and itisfurther
   ORDERED thatthe Rnds,plus interest,which may have been deposited bn behalfofthisdefendant
   with theClerkoftheCourtunderBailReform Actbetransferredtothedistrictwhereremoved.
         DONE AND ORDERED atM iami,Florida on 11/18/20.


                                                                           ë



                                                   Lisette M arieR eid
                                                   U nited States M agistrate Judge
